PER CURIAM:
The issues presented by these appeals were specifically resolved adversely to the Defendants! position by the Supreme Court in United States v. Giordano et al., 416 U.S. 505, 94 S.Ct. 1820, 40 L.Ed.2d 341 (1974) and United States v. Chavez et al., 416 U.S. 562, 94 S.Ct. 1849, 40 L.Ed.2d 380 (1974). The orders of the district court 348 F.Supp. 168 granting the Defendants’ motions to suppress are, therefore, reversed and the cases are remanded for further proceedings.
Reversed and remanded.